          Case 4:19-cv-00140-JM Document 14 Filed 05/30/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


MICHAEL BURNS                                                                              PLAINTIFF


vs.                                      No. 4:19-cv-140-JM


SOUTHERN GLAZER’S WINE & SPIRITS OF AMERICA,
LLC, SOUTHERN GLAZER’S WINE AND SPIRITS OF
ARKANSAS, LLC, and SOUTHERN GLAZER’S
WINE & SPIRITS OF ARKANSAS II, LLC                                                    DEFENDANTS


      BRIEF IN SUPPORT OF JOINT MOTION TO APPROVE SETTLEMENT, IF
                NECESSARY, AND TO DISMISS WITH PREJUDICE

       Plaintiff and Defendants have reached a settlement (the “Settlement”) with

respect to Plaintiff’s claims against Defendants. The Settlement was reached after the

Parties exchanged information and was negotiated at arms-length by counsel

experienced in wage-and-hour litigation.            The Settlement, if approved, will provide

meaningful relief to Plaintiff. The Parties wish for the terms of the Settlement to remain

confidential. Accordingly, as discussed below, the Parties request that the Court either:

(1) approve the Settlement reached between the Parties; or (2) order that such approval

is not required and direct the Parties to file a Stipulation of Dismissal with Prejudice. In

support of this Motion, the Parties jointly state as follows:

                                    I.       INTRODUCTION

       Plaintiff Michael Burns filed this suit against his former employers on February

21, 2019, alleging violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.


                                                Page 1 of 5
               Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
           Brief in Support of Joint Motion to Approve Settlement and Dismiss with Prejudice
           Case 4:19-cv-00140-JM Document 14 Filed 05/30/19 Page 2 of 5



(“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. §§ 11-4-201 et seq.

(“AMWA”). Specifically, Plaintiff alleged that he was improperly denied overtime pay.

       Before filing a response to Plaintiff’s Complaint, Defendant, through counsel,

provided Plaintiffs’ counsel with documents relevant to Plaintiff’s potential damages and

Defendant’s potential defenses to liability. Through subsequent negotiations, Plaintiff

reached an agreement with Defendants to settle his claims in this case 1 This Settlement

is the compromise of disputed claims that fairly compensates Plaintiff for the alleged

harm but does not constitute an admission by Defendant of any violation of any federal,

state, or local statute or regulation, or any violation of any of Plaintiff’s rights or of any

duty owed by Defendant to Plaintiff. The Parties therefore jointly request that the Court

approve the Parties’ Settlement and dismiss Plaintiff’s claims against Defendant with

prejudice, or order the Parties to file a Stipulation of Dismissal with Prejudice.

                       II.     LEGAL AUTHORITY AND ARGUMENT

       Many courts have held that court approval of FLSA settlements is required

because of the Eleventh Circuit’s decision in Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1353 (11th Cir. 1982). In that case, the Eleventh Circuit stated “[t]here

are only two ways in which back wage claims arising under the FLSA can be settled or

compromised by employees,” either in a settlement supervised by the Department of

Labor or in a settlement reviewed and approved by a court in a private action for back

wages.     Id. at 1352.      Since then, in reliance on Lynn’s Food Stores, parties have

routinely sought court approval of FLSA settlements.

       The Fifth Circuit distinguished the Eleventh Circuit’s decision in Lynn’s Food

       1        The Parties are submitting a copy of the fully-executed Settlement Agreement and
Release for in camera review.
                                                 Page 2 of 5
                Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
            Brief in Support of Joint Motion to Approve Settlement and Dismiss with Prejudice
          Case 4:19-cv-00140-JM Document 14 Filed 05/30/19 Page 3 of 5



Stores and held it inapplicable to a case where the plaintiff knew of their FLSA rights

and had legal counsel prior to signing the settlement agreement. Martin v. Spring Break

’83 Prods., LLC, 688 F.3d 247, 256 n.10 (5th Cir. 2012). Because there was “little

danger of employees being disadvantaged by unequal bargaining power” and there was

a “bona fide dispute as to liability,” the Fifth Circuit held that a private FLSA settlement

under these circumstances was binding and enforceable without court approval.” Id. at

255-57.

       Several district courts have since held that no reasonableness review or public

filing of FLSA settlements is necessary in cases like the one at bar. See Schneider v.

Habitat for Humanity Intern., Inc., No. 5:14-cv-5230-TLB, 2015 WL 500835, at *3 (W.D.

Ark. Feb. 5, 2015); see also Order, Marshall v. United Inv. Solutions, Inc., No. 4:18-cv-

761-JM (E.D. Ark. Jan. 16, 2019) (ECF #5) (dismissing case with prejudice without

review based upon the parties’ stipulation); Willer v. Ark. Cty. Co-Op, No. 4:17-cv-408-

BSM, 2018 WL 5993586 (E.D. Ark. Nov. 14, 2018) (dismissing case without

reasonableness review because three factors from Schneider were met); Adams v.

Centerfold Entm’t Club, Inc., No. 6:17-cv-6047-SOH, 2018 WL 5784047 (W.D. Ark. Nov.

2, 2018) (same).

       In Schneider, the court held that “the risk is minimal that an unreasonable

settlement will result from ‘unequal bargaining power as between employer and

employee’ in FLSA lawsuits where each of the following three criteria is met: (1) the

lawsuit is not a collective action; (2) all individual plaintiffs were represented by an

attorney from the time of filing of the complaint through the conclusion of subsequent

settlement negotiations; and (3) all parties have indicated to the Court in writing through

                                                Page 3 of 5
               Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
           Brief in Support of Joint Motion to Approve Settlement and Dismiss with Prejudice
         Case 4:19-cv-00140-JM Document 14 Filed 05/30/19 Page 4 of 5



their attorneys that they wish for their settlement agreement to remain private and that

they do not wish for any reasonableness review of their settlement to occur.” 2015 WL

500835, at *3. The Eighth Circuit has acknowledged the split authority on the question

and declined to decide whether district courts must review FLSA settlements. Melgar v.

OK Foods, 902 F.3d 775, 779 (8th Cir. 2018).

       The Parties believe that the Settlement reached in this case meets the criteria set

forth in Schneider.     First, while this lawsuit was initially filed as a collective action,

Plaintiff has not requested not has this Court granted certification of any class or

collective. Second, Plaintiff was represented by counsel from the time of filing of the

Complaint through the conclusion of subsequent settlement negotiations. Third, the

Parties wish for their Settlement to remain confidential and do not wish for any

reasonableness review of their Settlement to occur, unless the Court deems such

review necessary.

       To the extent the Court determines that a reasonableness review is required, the

Parties submit that the Settlement is fair and equitable and should be approved by the

Court. Where a reasonableness review is required, the “district court may only approve

a settlement agreement and enter a stipulated judgment that includes a waiver of FLSA

claims after it determines that the litigation involves a bona fide dispute and that the

proposed settlement is fair and equitable to all parties.”              Ferguson v. Ark. Support

Network, Inc., No. 5:17-cv-5257, 2018 WL 6517453, at *2 (W.D. Ark. Dec. 11, 2018)

(citing Lynn’s Food Stores, 679 F.2d at 1353 n.8). In this case, it is clear that a bona

fide dispute exists between the Parties. The Settlement is fair and equitable to Plaintiff,

who will receive meaningful relief and attorneys’ fees and costs if the Settlement is

                                                Page 4 of 5
               Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
           Brief in Support of Joint Motion to Approve Settlement and Dismiss with Prejudice
           Case 4:19-cv-00140-JM Document 14 Filed 05/30/19 Page 5 of 5



 approved. Plaintiff has been represented by counsel experienced in wage and hour

 litigation who agree that the Settlement is fair and equitable.

                                         III.     Conclusion

        The Parties jointly and respectfully request that the Court approve the Settlement

 and the terms of the release and, upon approval of the Settlement, that the Court

 dismiss the action against Defendant with prejudice.


 Date: May 30, 2019                             Respectfully submitted,



 Josh Sanford, Ark. Bar No. 2001037             Teresa Rider Bult, AR BPR #2012109
 SANFORD LAW FIRM, PLLC                         CONSTANGY, BROOKS, SMITH &
 ONE FINANCIAL CENTER                           PROPHETE, LLP
 650 SOUTH SHACKLEFORD                          tbult@constangy.com
 SUITE 411                                      401 Commerce Street, Suite 1010
 LITTLE ROCK, ARKANSAS 72211                    Nashville, TN 37219
 Telephone: (501) 221-0088                      Phone: (615) 320-5200
 Facsimile: (888) 787-2040                      Fax: (615) 321-5891
 josh@sanfordlawfirm.com


Attorneys for Plaintiff                         Attorneys for Defendants




                                                  Page 5 of 5
                 Michael Burns, et al. v. Southern Glazer’s Wine & Spirits of America, et al.
                                    U.S.D.C. (E.D. Ark.) No. 4:19-cv-140-JM
             Brief in Support of Joint Motion to Approve Settlement and Dismiss with Prejudice
